UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

meee ee ee x
UNITED STATES OF AMERICA,
: CONSENT PRELIMINARY ORDER
-Ve- OF FORFEITURE/
: MONEY JUDGMENT
LUIS A. MEDINA,
20 Cr. 274 (DLC)
Defendant.
wo ee ee eee x

WHEREAS, on or about May 20, 2020, LUIS A. MEDINA (the “Defendant”) was
charged in a two-count Infermation 20 Cr. 274 (DLC) (the “Information”) with narcotics
conspiracy, in violation of Title 21, United States Code, Sections 841(b)(1)(A) and 846 (Count
One), and money laundering conspiracy, in violation of Title 18, United States Code, Section
1956(h);

WHEREAS, the Information included a forfeiture allegation as to Count One,
seeking forfeiture to the United States, pursuant to Title 21, United States Code, Section 853, of
any and all property constituting, or derived from, any proceeds obtained, directly or indirectly, as
a result of the offense charged in Count One of the Information, and any and all property used or
intended to be used, in any manner or part, to commit, or to facilitate the commission of the offense
charged in Count One of the Information, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to the commission of the offense
charged in Count One of the Information;

WHEREAS, the Information included a forfeiture allegation as to Count Two,
seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section 982(a)(1),

of any and all property, real and personal, involved in the offense charged in Count Two of the

 
Information, or any property traceable to such property, including but not limited to a sum of
money in United States currently representing the amount of property involved in said offense;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $600,000 in United States currency representing the amount of proceeds traceable to
the offenses charged in Counts One and Two of the Information; and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offenses charged in Counts One and Two of the
Information cannot be located upon the exercise of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorney, Jim Ligtenberg, of counsel, and the Defendant, and his counsel, Julia Gatto, Esq., that:

1. As a result of the offenses charged in Counts One and Two of the
Information, to which the Defendant pled guilty, a money judgment in the amount of $600,000 in
United States currency (the “Money Judgment”) representing the amount of proceeds traceable to
the offenses charged in Counts One and Two of the Information, shall be entered against the
Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, LUIS A.
MEDINA, and shall be deemed part of the sentence of the Defendant, and shail be included in the
judgment of conviction therewith.

3. All payments on the outstanding money judgment shall be made by postal
money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

 
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

4. The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5, Pursuant to Title 21, United States Code, Section 853(p), and Title 18,
United States Code, Section 981, the United States is authorized to seek forfeiture of substitute
assets of the Defendant up to the uncollected amount of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

 
9, The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

By: {sf
Jim Ligtenberg
Assistant United States Attorney
300 Quarropas Street
White Plains, NY 10601
(914) 993-1953

 

 

/s/ Luis Medina by JLG
By:

LUIS A. MEDINA

/s/ Julia Gatt
By: J °

JULIA GATTO, ESQ.

Attorney for Defendant
SO ORDERED:

Ysa. (Ot

HONORABI4# DENISE L. COTE
UNITED STATES DISTRICT JUDGE

July 2, 2021
DATE

7/2/21

DATE

7/2/21
DATE

Lacy 2, Rea
DA

 

 
